ORDER
The Disciplinary Review Board having filed a petition with the Supreme Court pursuant to Rule 1:20-15(k) recommending that JOHN STEPHENSON, JR., of MONTCLAIR who was admitted to the bar of this State in 1984, be temporarily suspended from the practice of law and compelled to pay a monetary sanction for failure to comply with a fee arbitration determination,
And respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that JOHN STEPHENSON, JR., is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
*530ORDERED that JOHN STEPHENSON, JR., pay a sanction in the amount of $500 to the Disciplinary Oversight Committee, the sanction to be paid within thirty days after the filing date of this Order; and it is further
ORDERED that JOHN STEPHENSON, JR., be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that no application for reinstatement to practice be made until respondent has refunded the sum of $500 to his client as directed by the District YC Fee Arbitration Committee in VC-96-66F and has paid the sanction of $500 to the Disciplinary Oversight Committee.